EXHIBIT 99.1 SYNTHETECH, INC. STOCK OPTION GRANT NOTICE Synthetech, Inc. (the "Company") hereby grants to Participant an Option (the "Option") to purchase shares of the Company's Common Stock.The Option is subject to all the terms and conditions set forth in this Stock Option Grant Notice (this "Grant Notice") and in the Stock Option Agreement and the Company's 2005 Equity Incentive Plan (the "Plan"), which are attached to and incorporated into this Grant Notice in their entirety.The Option was granted outside of the Plan but is subject to the same terms as described above. Participant: Grant Date: April 17, 2007 Vesting Commencement Date: April 1, 2007 Number of Shares Subject to Option: Exercise Price (per Share): $0.87 Option Expiration Date: April 17, 2017 (subject to earlier termination in accordance with the terms of the Plan and the Stock Option Agreement) Type of Option: o Incentive Stock Option*x
